Citation Nr: 0810163	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  06-23 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for enlarged liver and 
spleen, claimed as due to medication taken for service-
connected hydroureteronephrosis.

2.  Entitlement to an increased evaluation for bilateral 
hydroureteronephrosis with bilateral vesicoureteral reflux 
and pyelonephritis, currently evaluated as 60 percent 
disabling.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1954 to August 
1958.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.

The veteran appeared and testified at a personal hearing in 
August 2007 before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing has been added to the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

Statutes and regulations require that VA assist a claimant in 
obtaining evidence.  Such assistance includes obtaining 
medical records that are necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(c)(1) (2007).  

During an August 2007 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that he continued 
to receive relevant treatment at the Gainesville, Florida, VA 
Medical Center (VAMC).  He testified that he was under strict 
care from the urology department, going in for testing every 
couple of weeks.  The veteran also testified that he had 
received relevant treatment from Dr. V.Z. at the VAMC within 
the last six months.  

The most recent treatment records before the Board from the 
Gainesville VAMC are dated in June 2006.  Records of the 
reported subsequent medical care at that facility are 
potentially relevant to the veteran's service connection, 
increased evaluation, and TDIU claims.  VA is subject to 
heightened obligations to ensure that the record is complete 
with respect to Federal Government records.  38 C.F.R. 
§ 5103A; 38 C.F.R. § 3.159(c).  VA treatment records are 
deemed to be constructively of record in proceedings before 
the Board.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the veteran's medical 
records from the Gainesville VAMC dated 
from June 2006 to the present.  Obtain 
any other VA (or private) medical 
records that are brought to VA's 
attention on remand.

2.  Then, readjudicate the veteran's 
claims for service connection for 
enlarged liver and spleen, secondary to 
treatment for service-connected 
hydroureteronephrosis; an increased 
evaluation in excess of 60 percent for 
bilateral hydroureteronephrosis with 
bilateral vesicoureteral reflux and 
pyelonephritis; and a TDIU.  If any 
benefit sought on appeal remains 
denied, provide the veteran with a 
supplemental statement of the case.  
The supplemental statement of the case 
should contain notice of all relevant 
actions taken on the claim, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


